   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 1 of 10 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ANTHONY FRANCHI, Individually and On                   )
 Behalf of All Others Similarly Situated,               )
                                                        )
                         Plaintiff,                     ) Case No. _______________
                                                        )
         v.                                             ) CLASS ACTION
                                                        )
 SONIC CORP., J. CLIFFORD HUDSON,                       ) JURY TRIAL DEMANDED
 TONY D. BARTEL, R. NEAL BLACK,                         )
 STEVEN A. DAVIS, LAUREN R. HOBART, S.                  )
 KIRK KINSELL, KATE S. LAVELLE,                         )
 FEDERICO F. PEÑA, JEFFREY H. SCHUTZ,                   )
 KATHRYN L. TAYLOR, and SUSAN E.                        )
 THRONSON,                                              )
                                                        )
                         Defendants.                    )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on September 25, 2018

(the “Proposed Transaction”), pursuant to which Sonic Corp. (“Sonic” or the “Company”) will be

acquired by Inspire Brands, Inc. and SSK Merger Sub, Inc. (together, “Inspire Brands”).

       2.      On September 24, 2018, Sonic’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Inspire Brands. Pursuant to the terms of the Merger Agreement, Sonic’s

stockholders will receive $43.50 in cash for each share of Sonic common stock they hold.
   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 2 of 10 PageID #: 2



       3.      On October 22, 2018, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Sonic common stock.

       9.      Defendant Sonic is a Delaware corporation and maintains its principal executive

offices at 300 Johnny Bench Drive, Oklahoma City, Oklahoma 73104. Sonic’s common stock is




                                                  2
   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 3 of 10 PageID #: 3



traded on the NasdaqGS under the ticker symbol “SONC.” Sonic is a party to the Merger

Agreement.

       10.     Defendant J. Clifford Hudson is Chairman of the Board and Chief Executive

Officer of the Company.

       11.     Defendant Tony D. Bartel is a director of the Company.

       12.     Defendant R. Neal Black is a director of the Company.

       13.     Defendant Steven A. Davis is a director of the Company.

       14.     Defendant Lauren R. Hobart is a director of the Company.

       15.     Defendant S. Kirk Kinsell is a director of the Company.

       16.     Defendant Kate S. Lavelle is a director of the Company.

       17.     Defendant Federico F. Peña is a director of the Company.

       18.     Defendant Jeffrey H. Schutz is a director of the Company.

       19.     Defendant Kathryn L. Taylor is a director of the Company.

       20.     Defendant Susan E. Thronson is a director of the Company.

       21.     The defendants identified in paragraphs 10 through 20 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Sonic (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       23.     This action is properly maintainable as a class action.

       24.     The Class is so numerous that joinder of all members is impracticable. As of

September 21, 2018, there were approximately 35,586,747 shares of Sonic common stock




                                                  3
   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 4 of 10 PageID #: 4



outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        25.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the 1934 Act and whether defendants will irreparably harm plaintiff

and the other members of the Class if defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        29.     Sonic is the nation’s largest drive-in restaurant chain serving approximately 3

million customers each day.




                                                 4
   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 5 of 10 PageID #: 5



       30.     On September 24, 2018, Sonic’s Board caused the Company to enter into the

Merger Agreement with Inspire Brands.

       31.     Pursuant to the terms of the Merger Agreement, Sonic’s stockholders will receive

$43.50 in cash for each share of Sonic common stock they hold.

       32.     According to the press release announcing the Proposed Transaction:

        Sonic Corp. (“Sonic”) (NASDAQ: SONC) and Inspire Brands, Inc. (“Inspire”)
       today announced that they have entered into a definitive merger agreement under
       which Inspire will acquire Sonic for $43.50 per share in cash in a transaction valued
       at approximately $2.3 billion including the assumption of Sonic’s net debt.

       Inspire is a multi-brand restaurant company whose portfolio includes more than
       4,700 Arby’s, Buffalo Wild Wings, and Rusty Taco locations worldwide.
       Following the completion of the transaction, Sonic will be a privately-held
       subsidiary of Inspire and will continue to be operated as an independent brand.

       The agreement, which has been unanimously approved by Sonic’s Board of
       Directors, represents a premium of approximately 19% per share to Sonic’s closing
       stock price on September 24, 2018 and a premium of approximately 21% to Sonic’s
       30-day volume-weighted average price. . . .

       Transaction Details

       The transaction is subject to the approval of Sonic shareholders and the satisfaction
       of customary closing conditions, including applicable regulatory approvals, and
       will close by the end of the year.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       33.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       34.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction.

       35.     The Proxy Statement omits material information regarding the Company’s

financial projections and the analyses performed by the Company’s financial advisor in connection

with the Proposed Transaction, Guggenheim Securities, LLC (“Guggenheim”).



                                                5
   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 6 of 10 PageID #: 6



       36.     With respect to the Company’s financial projections, the Proxy Statement fails to

disclose: (i) unlevered free cash flows and all underlying line items; (ii) all line items used to

calculate Company Operated 4-Wall EBITDA; (iii) all line items used to calculate Adjusted

EBITDA; and (iv) a reconciliation of all non-GAAP to GAAP metrics.

       37.     With respect to Guggenheim’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the projected after-tax unlevered free cash flows used by

Guggenheim in the analysis and all underlying line items; (ii) the terminal value for Sonic; (iii) the

inputs and assumptions underlying the discount rate range of 7.25%-8.50%; and (iv)

Guggenheim’s basis for applying perpetual growth rates of 1.50%-2.50%.

       38.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.

       39.     Additionally, the Proxy Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained “don’t ask, don’t waive” provisions that are or

were preventing the counterparties from requesting waivers of standstill provisions to submit

superior offers to acquire the Company.

       40.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.




                                                  6
   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 7 of 10 PageID #: 7



       41.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the Sonic Board of Directors

and Reasons for the Merger; (iii) Opinion of Sonic’s Financial Advisor; and (iv) Projected

Financial Information.

       42.     The omitted information, if disclosed, would significantly alter the total mix of

information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Sonic

       43.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       44.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Sonic is liable as the issuer of

these statements.

       45.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       46.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       47.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate



                                                  7
   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 8 of 10 PageID #: 8



disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       48.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       49.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       50.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       51.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       52.     The Individual Defendants acted as controlling persons of Sonic within the meaning

of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers and/or

directors of Sonic and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement, they had the power

to influence and control and did influence and control, directly or indirectly, the decision making

of the Company, including the content and dissemination of the various statements that plaintiff

contends are false and misleading.

       53.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.




                                                  8
   Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 9 of 10 PageID #: 9



        54.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        55.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        56.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to file a Proxy Statement that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;




                                                   9
  Case 1:18-cv-01724-MN Document 1 Filed 11/01/18 Page 10 of 10 PageID #: 10



       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                    JURY TRIAL DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

 Dated: November 1, 2018                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   10
